El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La apelante insiste en sn primer fundamento de error en el hecho de que no debía obligársele a solicitar sus alimen-tos provisionales en la casa de sn esposo. Fijándonos en la sentencia dictada en este caso encontramos qne no contiene tal pronunciamiento. Por ella se concede a la apelante la snma de $40 mensuales en concepto de alimentos provisio-nales, pero no se hace mención específica del sitio en qne deben ser satisfechas. Dicha sentencia expresa, sin embargo, qne la opinión forma parte de la sentencia. La opinión no formaba parte de la transcripción original sino qne fué traída a esta corte posteriormente. ¿Podemos considerar esa opi-nión como parte de la sentencia en apelación? El artículo 233 del Código de Enjuiciamiento Civil prescribe qne la co-pia de la sentencia de la corte ha de formar parte del legajo de la sentencia. El artículo 299 del Código de Enjuiciamiento Civil como fué emnenclado por la Ley No. 70, aprobada en marzo 9, 1911, página 239,, expresa que constituirá el récord de una apelación el legajo de la sentencia y la notificación de la apelación. El legajo .de la sentencia como fué prepa-rado en este caso no incluía la opinión como parte de la sentencia.. Esto resulta todavía más claro de la notificación de la sentencia librada por el secretario de la corte ele dis-trito donde dice que se había dictado sentencia que fué debi-damente registrada en el libro correspondiente. La senten-cia como fué registrada no contenía copia de la opinión. Ade-más, la manifestación hecha en la sentencia de que la opinión •forma parte de la misma puede quizás interpretarse como el *280cumplimiento eon el artículo 227 como fue enmendado, por el que la corte está en la obligación de archivar una breve relación del caso. Por lo general no debe tenerse la opinión como parte cíe la sentencia sino que el documento escrito que hace las veces de la sentencia debe contener todos los pronunciamientos sin hacer referencia a otros documentos.
Nos inclinamos a creer que no debiera exigirse a la esposa ir a la casa de su marido para recibir sus alimentos provi-sionales, particularmente en un caso como el presente en que la corte le había nombrado un depositario especial, pero esta consideración incidental que hacemos (obiter) es más bien como consejo que obligatoria para la corte.
También se negó la corte inferior a conceder honorarios de abogado pendente lite. Creemos que esto fue un error. La esposa debe estar en condiciones de dar alguna compen-sación a su abogado a fin de obtener la debida representación durante el litigio. El abogado que la representa tiene dere-cho a que se le pague por sus servicios aun en el caso de que se pierda el pleito. La cantidad que por ello debe pa-gársele queda a la sana discreción de la corte, pero como en esta fecha y al resolver el certiorari No. 238 hemos consi-derado válida otra orden por $200, y como tampoco estamos seguros de si esta suma de $200 no abarca toda la materia en controversia simplemente revocaremos la sentencia en cuanto a este particular dejando a la corte inferior que fije la cuantía de los honorarios si dichos $200 no se refieren a los honorarios que se tratan de recobrar en este caso.
Debe revocarse la sentencia.-apelada en cuanto declara sin lugar la demanda reclamando el pago de los honorarios del abogado de la demandante y apelante y confirmarse en sus demás particulares.

Revocada la sentencia apelada en cuanto de-clara sin lugar la. demanda reclamando el pago de los honorarios del abogado de la demandante y apelante y confirmada en sus demás particulares-.

*281Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. deí Toro y HutcMson disintieron en cuanto al extremo relativo a que la opinión de la corte inferior no pueda ser tenida en cuenta en este caso.